NO. 12-04-00110-CV

NO. 12-04-00111-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS


§



IN RE: IMARI ASKARI MUJIHAD ISLAM, §
	ORIGINAL PROCEEDING
RELATOR

§





MEMORANDUM OPINION
	Relator seeks a writ of mandamus requiring the trial court to follow the procedure set out in
article 11.07 of the Texas Code of Criminal Procedure pertaining to the disposition of a post-conviction application for writ of habeas corpus.  See Tex. Code Crim. Proc. Ann. art. 11.07
(Vernon Supp. 2004).  
	A party seeking mandamus relief must generally bring forward all that is necessary to
establish the claim for relief.  See Tex. R. App. P. 52.  This includes providing an adequate record
to substantiate the allegations contained in the petition for mandamus.  Walker v. Packer, 827
S.W.2d 833, 837 (Tex. 1992).  Without a sufficient record, a party seeking mandamus relief has not
proved any entitlement to the writ.  Id.  Relator's motion does not comply with rules 52.3 and 52.7
of the Texas Rules of Appellate Procedure.  Therefore, we are unable to determine that he is entitled
to relief.  Accordingly, Relator's petition for writ of mandamus is denied.
  JAMES T. WORTHEN 
									     Chief Justice
Opinion delivered April 14, 2004.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.


(PUBLISH)